Per Curiam.

The question is, whether the plaintiff below was authorized to write such a contract over the names of the .endorsers of the note, respectively, and can sustain an action upon that contract. According to the decision in Nelson v. Dubois, and as the law is recognised in Herrick v. Carman, we think the plaintiff had a perfect right to recover, as on an original undertaking to pay, by each of the endorsers, as guarantors of the note. The defendant in error is, therefore, entitled to judgment.
Judgment for the defendant in error.